Citation Nr: 0917452	
Decision Date: 05/08/09    Archive Date: 05/19/09	

DOCKET NO.  06-13 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from June 1960 to November 
1967.  He also had periods of service with the United States 
Naval Reserves in the years thereafter.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
VARO in Houston, Texas, that, in pertinent part, denied 
entitlement to service connection for hypertension.

The case was remanded by the Board for further development 
with regard to this issue in May 2008.  For reasons set forth 
below, the appeal is again remanded to the RO by way of the 
Appeals Management Center in Washington, D.C.  VA will notify 
the Veteran should further action be required.  


REMAND

Pursuant to a remand by the Board in May 2008, the Veteran 
was accorded an examination by a physician's assistant in 
October 2008.  The individual indicated that the claims file 
was available and reviewed by her.  Following examination, 
the individual stated that the Veteran "has a well-
established diagnosis of hypertension, since the 1990's, with 
some elevated blood pressures noted during his military 
service.  The noted pattern of blood pressure elevation 
appears more consistent with essential hypertension than 
secondary hypertension."  The physician's assistant went on 
to opine that the "Veteran has essential hypertension which 
is at least as likely as not related to his military 
service."  

However, a review of the evidence of record reveals that the 
Veteran's active service was from 1960 until 1967.  
Thereafter, he had periods of Reserve service, but the 
periods of Reserve service are not of record.  It appears 
that he completed his Reserve obligation in 1988.  The 
physician's assistant stated in her October 2008 report of 
examination that the diagnosis of hypertension had been 
present since the "1990's. . . ."  The appellant's active 
service had ended years earlier.  The Board therefore 
believes that clarification with regard to the etiology of 
the Veteran's hypertension is order.  Accordingly, the case 
is REMANDED for the following:  

1.  The Veteran's military personnel 
folder with regard to his periods of 
Reserve service should be obtained from 
the Department of the Navy and associated 
with the claims folder.  The Veteran 
himself should be asked to provide any 
records with regard to orders he might 
have in his possession pertaining to 
periods of active duty for training or 
annual training while with the Naval 
Reserves in the years following his 
active service.  

2.  The physician's assistant who 
conducted the examination of the Veteran 
in October 2008 at the VA Medical Center 
in Houston, Texas, should be contacted 
and asked to provide elaboration as to 
her opinion that the Veteran has 
essential hypertension that is "at least 
as likely as not" related to his military 
service in view of the fact that the 
Veteran's active service ended in 1967 
and she noted that the diagnosis of 
hypertension had only been present since 
the 1990's.  

3.  If the physician's assistant is not 
available, the Veteran should be accorded 
an examination by a physician 
knowledgeable in hypertension for the 
purpose of determining the etiology of 
the Veteran's currently diagnosed 
hypertension.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or higher) that the currently 
diagnosed hypertension is attributable to 
the Veteran's active service.  If the 
examiner cannot express an opinion 
without regard to speculation, this 
should be so indicated.  Particular note 
should be made of the Veteran's periods 
of Reserve duty when expressing the 
opinion.  If the examiner cannot express 
an opinion without regard to speculation, 
this should be so indicated.  The claims 
file must be provided to the examiner and 
he or she should note that it was 
available for review in the report of the 
examination.  

4.  Then, after completion of any other 
development indicated by the state of the 
record, the claim should be reviewed 
again.  If the benefit sought on appeal 
remains denied, an appropriate 
supplemental statement of the case should 
be issued and the Veteran should be 
provided with an opportunity for 
response.  

Then, should be returned to the Board, for further appellate 
consideration, if otherwise in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
The Veteran is placed on notice that pursuant to the 
provisions of 38 C.F.R. § 3.655 (2008), failure to cooperate 
by not attending a requested VA examination will result in an 
adverse determination.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



